                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 MONTANA WILDLIFE                               CV-18-69-GF-BMM
 FEDERATION; THE WILDERNESS
 SOCIETY; NATIONAL AUDUBON                      ORDER
 SOCIETY; and NATIONAL
 WILDLIFE FEDERATION,

 Plaintiffs,

 v.

 DAVID BERNHARDT, in his official
 capacity as Secretary of the Interior,
 et al.,

 Defendants.

 STATE OF WYOMING; AND
 WESTERN ENERGY ALLIANCE,

 Defendant-Intervenors.

      Defendant-Intervenor, State of Wyoming (State) has moved for admission
of Elliott Adler (Mr. Adler), (Doc. 122), to practice before this Court in this case
with Adrian A. Miller of Sullivan Miller Law to act as local counsel. Mr. Adler’s
application appears to be in compliance with L.R. 83.1(d).

      IT IS HEREBY ORDERED:

      State’s motion to allow Mr. Adler to appear on its behalf (Doc. 122) is
GRANTED on the following conditions:

                                        -1-
      1. Local counsel, Ms. Miller, will be designated as lead counsel or as co-
lead counsel with Mr. Adler. Mr. Adler must do his own work. He must do his
own writing, sign his own pleadings, motions, briefs and other documents served
or filed by him, and, if designated co-lead counsel, must appear and participate
personally in all proceedings before the Court. Local counsel, Ms. Miller, shall
also sign such pleadings, motions and briefs and other documents served or filed.

      2. Admission is not granted until Mr. Adler, within fifteen (15) days from
the date of this Order has filed an acknowledgment and acceptance of his
admission under the terms set forth above.

      3. Admission is personal to Mr. Adler.

      DATED this 24th day of February, 2020.




                                       -2-
